REQUESTED BY: Wallace M. Barnett, Jr., State Fire Marshal.
Does the use of the word `can' as used in section66-103 and section 66-104, R.R.S. 1943, specify a metal container?
Yes.
We can find no court decisions which define the word `can' as used in these statutes. We then resort to the dictionary for the definition of a commonly used word contained in a Nebraska statute.
State v. Britt, 200 Neb. 601, 606, 264 N.W.2d 670
(1978). The American Heritage Dictionary of the English Language gives the following definition for `can':
   "n. 1. a metal container. 2.a. an air-tight container, usually made of tin-coated iron, in which foods or beverages are preserved. . . ."
The Webster's New World Dictionary of the American Language published by Collins-World defines `can' as follows:
   "n. 1. a container of various kinds, usually made of metal with a separate cover . . . 2. a container made of tinned iron or other metal in which foods or other perishable products are sealed for preservation. . . ."
It is our conclusion that the word `can' as used in the above-referenced statutes refers to a container made of metal.